MEMORANDUM OF UNDERSTANDING
BETWEEN

The Elders, Community Leaders and Residents of
Tarlo Town,
Blayah Town,
Nuhn Town, and

Qlakpojelay represented by
Their Town Chiefs, Women Leaders and Youth Leaders (as designated)
AND

The Equatorial Palm Oil Company/ LIBINC
District No. 4

Grand Bassa County represented by:

Mr. Sashi Nambiar

Head of Operations

WHEREAS, the Elders, Community Leaders and Residents of Tarlo Town, Blayah Town, Nuhn Town and
Qlakpojelay (hereafter ‘the Community’) have come to a joint resolution with regards to the planned
development of Equatorial Palm Oil/ LIBINC (hereafter referred ‘the Company’)

WHEREAS, the Company is committed to fully applying the principles of Free, Prior and Informed
Consent (hereafter FPIC) to its oil palm plantation development and operations;

WHERAS, the Company and the Community (hereafter the Parties) have jointly mapped the priority
land areas within the phase 1 boundary where the Community does not want the Company to develop
its oil palm plantation. This joint mapping was inclusive of the consented communities from within the
phase 1 boundary and was witnessed by the District Commissioner of District #4

IT IS AGREED as follows:

1 LAND DEVELOPMENT AFFECTING THE COMMUNITY

i stk The Company will not develop or plant oil palm on the priority land areas where the Community
does not want the Company to develop its oil palm plantation.

Ps

13.

14,

1,5;

2a

3.

2)

Ade

The map presented in Annex 1 to this agreement illustrates the priority land area where the
Community does not want the Company to develop its oi! palm plantation.

The Company wil! proceed with its land development in areas ceded by Consented communities
in the phase 1 boundary as guided by its sustainability policy.

The Company will only develop the remainder concession land outside of the Phase 1 boundary
with adherence to the principles of FPIC.

The Company is allowed to conduct its FPIC processes within the concession land and will
respect the decision of all communities.

DISPUTED LAND

The Community agrees that the areas marked on the map presented in Annex 1 to this
agreement, as disputed area to remain as the plantation area without any cost to the Company.
No further claims will be made on this area by any Parties.

AUTHORIZED SIGNATORIES

The Community authorizes the following community leaders to sign onto this Memorandum of
Understanding on their behalf:

1) The Town Chief of Blayah Town;

2) The Town Chief of Tarlo Town;

3) The Town Chief of Nuhn Town;

4) The Town Chief of Qlakpojelay;

5) The Chairlady of Blayah Town;

6) The Chairlady of Tarloe Town;

7) The Chairlady of Nuhn Town;

8) The Chairlady of Qlakpojelay;

9) One Youth Representative from Blayah Town;
10) One Youth Representative from Tarloe Town;
11) One Youth Representative from Nuhn Town; and
12) One Youth Representative from Qlakpojelay.

The authorities, duties and privileges of the Authorized Signatories are limited to the signing of
this agreement and do not confer any other authorities, duties and privileges not granted unto
them by this agreement.

ENFORCEMENT OF THE AGREEMENT

The Parties will abide by this agreement.
4.2. If the Community or the Company violates this Memorandum of Understanding, the aggrieved
party is free to pursue recourse with the RSPO or any other grievance or redress mechanism
that may be accessible to the aggrieved party. For the avoidance of doubt, this may include
seeking redress in court of competent jurisdiction.

on SIGNED

ys For the Community

Reipnd evs

Town Chief of Tarlo Town

CNM UMWLL

Town Chief of Nuhn Town ieee Town
Bre eer ie wl fr BAY

Town Chief of Qlakpojelay

Chairlady of Blayah Town

Danie) klharwWelu

&S

Chairlady of Nuhn Town

Woman Resident of Qlakpojelay

fetta lA Le gt :

Youth Representative of Blayah Town Youth of Blayah Town

ly dies é aie pon 2)

Youth Representative of Tarlo Town Youth of Tarlo Town

Youth Representative of Nuhn Town Youth of Nuhn Town
©

Youth Representative of Qlakpojelay Youth of Qlakpojelay

ay Representative of the consented communities

i Se Span Pofebg pe

New Town representative Mboe Town representative
Joweh Town representative Jorpu Town representative
Kampala Town representative Moyes Town representative
Payes Town representative Wisseh Town representative

Community Spokesperson

or ene:

,Council Chief

Witness,

Mr. Sashi Nambiar, Head of Operations ran Suppiah, General Manager

Witness,

Mr. Jasvindef Singh, Compliance Manager

Witness

Attested

District Commissioner, District #4,
Grand Bassa County

SLES feo eNO jaw”

Land Commissioner,

County Coordinator, Ministry of Agriculture,
Grand Bassa County

Grand Bassa County

ANNEX 1

JOINT PARTICIPATORY MAPPING
JANUARY 2016

SCALE 1: 80,000

it

oar

Ye Te
“a Nos

ag

NON-CONSENTED COMMUNITIES (NCC), FACILITATED BY SDI TRACK.

MUTUALLY AGREED BOUNDARY FOR PRIORITY LAND AREA IN PHASE-1

w
~
y)
HEB ror iano nen
sexi)
cy)

Projection Latde/tongtude Rog oP vy DISPUTED AREA -72 HAAS HAS.S3HA)
Datum wos 84 eq “Me

cc FACMITATED BY SOI TRACK- OUTSIDE PHASE, BASED ON MAIN ROAD
Data Source! ers Survey, Sotedins negery’ (NOT EXACT JUST FOR ILLUSTRATIVE PURPOSE - PENDING FPIC)
apcremedby Survey & Mapping De

[Ee] tres rocreney

Map created date: Mar31, 2015,

GPS POINTS ALONG MUTUALLY AGREED BOUNDARY FOR PRIORITY LAND AREA WITHIN PHASE 1

-9.755695000 | _5.871278000
-9.749429000 | _5.858807000
-9.749108000 | _5.857796000
-9.748383000 | _5.856992000
-9.747447000 | _5.856740000
-9.74616000 | _§.856628000
-9.745596000 | _5.856698000
-9.745281000 | _5.856656000
-9.744787000 | _5.856454000
-9.744233000 | _5.856367000
-9.743821000 | _5.856118000
-9.742958000 | _5.855333000
-9.742785000 | 5.854146000
-9.742667000 | _5.854081000
-9.741645000 | _5.854031000
-9.742236000 | _5.854095000
-9.741512000 | _5.853932000
-9.741084000 | 5.852186000

-9.741087000 5.852000000 P-37_| -9.739848000 | 5.844762000 P-55 | -9.738825000 | 5.842528000
-9.741477000 | __5.851279000 P-38_| -9.739776000 | 5.844541000 P-56 | -9.738934000 | 5.842726000
~9.741222000 5.851769000 P-39 | -9.739679000 | 5.844447000 P-57 | -9.737132000 | 5.840414000
-9.741139000 5.851848000 P-40_| -9.738718000 | 5.842017000 P-58 | -9.738036000 | 5.841359000
-9.741374000 5.851690000 P-41 | -9.738755000 | 5.842247000 P-59 | -9.738339000 | 5.841968000
-9.741a81000 | _s.as1ssonn0 | | p-a2 | -9.7aa60an0n | 5241087000 | | p-60 | -9.738183000 | 5.242069000
9.741401000 | _5.850475000 | | p-43 | -9.738778000 | 5.841221000 | | p-61 | -9.738013000 | 5.841514000
-9.741222000 | _5.849796000 P-44 | -9.738930000 | 5.841186000 P-62 | -9.738184000 | 5.841161000
-9.741115000 | _5.849568000 | | p-a5_| -9.739164000 | 5.841195000 | | p-68 | -9.738400000 | 5.841075000
1740932000 | _5.849451000 P-46 | -9.739673000 | 5.840988000 P-64 | -9.738227000 | 5.840061000
740756000 | _5.849392000 P-47_| -9.739596000 | 5.840603000 P-65 | -9.738043000 | 5.840109000
740659000 | 5.849204000 | | p-48_| -9.738555000 | 5.840238000 | | P-66 | -9.737857000 | 5.840248000
-9.740259000 | _5.847389000 P-49 | -9.739208000 | 5.844281000 P-67 | -9.737467000 | 5.840305000
-9.740211000 | _5.846726000 | | p-50_| -9.738778000 | 5.844216000 | | p-6a | -9.736801000 | 5.240335000
~9.740062000 5.846523000_ P-51_| -9.738700000 | 5.843855000 P-69 | -9.736300000 | 5.839895000 —
739977000 | _5.846270000 | | p-52_| -9.738823000 | .843439000 | | p-70 | -9.736288000 | 5.832680000
-9.739970000 | _5.846059000 | | P-53_| -9.738951000 | 5.843205000 | | P-71 | -9.736270000 | 5.812398000
-9.739871000 | _5.845366000 | [p.s4 | -9.738987000 | 5.842975000 .

@
Ne

